Citation Nr: 0635327	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to March 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Montgomery, Alabama.

The veteran testified at a personal hearing at the RO in 
April 2003.  In June 2006, he testified at a Board hearing at 
the RO.  


FINDING OF FACT

The veteran currently suffers from schizophrenia and there is 
competent medical evidence establishing that it was incurred 
during active service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The service medical records demonstrate that clinical 
psychiatric evaluation was determined to be normal at the 
time of the veteran's enlistment examination in February 
1979.  The veteran also denied having or ever having had 
depression or excessive worry and nervous trouble of any sort 
at the time he completed a Report of Medical History in 
February 1979.  

A January 1980 clinical record reveals that the veteran 
sought treatment for feelings of severe depression and 
frustration.  The corpsman noted that the veteran appeared 
anxious and reported that he felt like killing someone at 
times.  The veteran had been ostracized by his shipmates 
because of his actions and attitude towards others.  He had 
sought counseling from his division officer and leading chief 
without any results.  The provisional diagnosis at that time 
was severe depression/anxiety reaction.  

The veteran was seen on an emergency basis for a psychiatric 
evaluation in January 1980.  The psychiatrist noted that the 
veteran spoke with a stutter and opined that the stutter 
apparently caused many past and recent problems for the 
veteran.  The veteran was oriented in the three major spheres 
and showed no evidence of psychosis.  The psychiatrist 
observed that the veteran revealed a good deal of evidence 
and had a long history of explosive behavior.  The examiner 
opined that, in view of the veteran's past history and recent 
events, the veteran was quite capable of losing his temper 
and killing someone.  He showed no motivation for adjusting 
to the military, felt hemmed in, and was showing many small 
signs of tension that should not be ignored.  The examiner 
further opined that the veteran had a pre-existing 
personality disorder that rendered him unfit for any further 
duty and that he should be discharged from the service.  The 
diagnosis was antisocial personality disorder manifested by a 
behavior pattern that had seen the veteran in constant 
conflict with authorities (civilian and military), impulsive 
behavior pattern, low tolerance for stress and a tendency to 
blame his environment.  

A February 1980 service personnel record indicates that the 
veteran was being discharged for anti-social personality 
disorder.  

At the time of the veteran's discharge examination in March 
1980, psychiatric clinical evaluation was determined to be 
abnormal.  The report noted an annotation of anti-social 
personality disorder.  

The post-service medical evidence of record notes diagnoses 
of and treatment for mental disorders including 
schizophrenia.  The veteran was hospitalized at a VA facility 
in June 2001.  The pertinent discharge diagnoses were 
paranoid type schizophrenia and depression, as well as 
personality disorder not otherwise specified.  

Social Security records demonstrate that the veteran was 
found to be disabled as of June 2001 due to paranoid 
schizophrenia and other functional psychotic disorders.  A 
report of a January 2001 psychological evaluation which was 
conducted in conjunction with the veteran's claim for Social 
Security disability benefits resulted in a pertinent 
diagnosis of psychotic disorder not otherwise specified.  An 
opinion as to the etiology of the disability was not 
provided.  

Additional VA clinical records dated from June 2001 through 
February 2004 also evidence that the veteran currently 
experiences a mental disorder.  Diagnoses include chronic 
paranoid schizophrenia, history of psychosis secondary to 
chronic use of LSD and depression.  

Based on the above, the Board finds there is competent 
evidence of record demonstrating that the veteran currently 
experiences a psychiatric disorder.  

The Board further finds that the only competent evidence of 
record which attempts to determine an etiology for the 
veteran's currently existing mental problems consists of a 
report of a private psychological examination dated in 
January 2003 and the report of a December 2003 VA mental 
disorders examination.  

The January 2003 report of the private psychologist 
demonstrates that the author had access to and reviewed at 
least some of the veteran's medical records including records 
from active duty.  The psychologist recorded a service 
medical history in the examination report which is mostly 
supported by the veteran's service records and a pre-military 
factual background consistently reported by the veteran.  The 
examiner noted problems the veteran had in childhood with his 
family and friends and in the classroom.  The examiner also 
recorded that the veteran, while assigned to the USS Hull, 
began using LSD, taking ten to twelve hits per day for eight 
months which created insomnia, auditory hallucinations, 
difficulty thinking and suicidal ideation.  It was also noted 
that the ship's doctor had the veteran hospitalized at the 
San Diego Naval Hospital.  The veteran reported that he began 
to have auditory hallucinations while in the service, 
especially while being locked up for thirty days.  In the 
Navy, the veteran's superiors would become upset with him due 
to his inability and slowness in responding due to 
stuttering.  Prior to active duty, the veteran indicated that 
he was involved in sports, choir, school plays, drum lessons 
and was an altar boy.  He was also in the Boy Scouts and 
worked one summer at band camp.  The examiner noted that the 
veteran was shown to have anti-social personality disorder 
that existed prior to service.  He was subjected to two 
disciplinary actions for being absent from duty while in the 
service.  The examiner opined that the disciplinary actions 
most likely aided the Navy in considering the veteran an 
anti-social personality disorder but being locked up for 
thirty days most likely exacerbated the veteran's symptoms of 
paranoia, creating or adding to his auditory hallucinations 
and his sense of isolation, aloofness, blunted affect, and 
withdrawal of mainstream expectations.  The examiner opined 
that the veteran brought with him to service a life of 
rejection, scorn, and mistreatment for stuttering and only 
made worse by non-understanding, uncaring supervisors in the 
Navy who wrote him off as a misfit personality disorder.  The 
psychologist opined that it was at least as likely as not 
that the veteran's psychiatric disorders - schizophrenia with 
paranoia and depression - were incurred in service and they 
continued to this day.  The examiner opined that it was more 
than likely that the veteran's auditory hallucinations began 
when he was locked up in the military.  Auditory 
hallucinations were noted to be a major symptom of 
schizophrenia.  The pertinent diagnoses included in the 
examination report were paranoid schizophrenia and dysthymia 
as well as a personality disorder not otherwise specified.  

A VA examination was conducted in December 2003 to determine 
the nature of the veteran's mental disorder.  The examiner 
had access to and reviewed medical records of the veteran as 
well as interviewing him.  The veteran informed the examiner 
that he was primarily isolated from others due to his work 
and his living situation while on active duty.  The examiner 
opined that, despite the private medical opinion linking 
schizophrenia to the veteran's being put in isolation for 30 
days, he found that the actual etiology of the veteran's 
current symptoms was difficult to assess.  The examiner noted 
that there was a lot of difficulty obtaining adequate 
information regarding what actually happened during active 
duty as the veteran on multiple occasions reported that he 
was unable to recall what happened and at other times would 
not provide the information.  There was some reference to the 
veteran being kicked out of high school secondary to violent 
behavior with a noted question of antisocial personality 
traits.  There was also a question of the veteran's belief in 
UFO's which at times may fall under a schizotypal personality 
disorder.  Schizotypal personality disorder, at times, was 
noted to fall within the spectrum of schizophrenia which may 
signify that the veteran was predisposed to development of 
schizophrenia in the first place.  The veteran was also noted 
to have hallucinations.  The examiner opined that all of 
these symptoms in addition to stress in general may have 
exacerbated the veteran's underlying illness "but the root 
cause of his illness being a result of his time in the navy 
is not 100% accurate."  The examiner opined that, although 
the Navy may have exacerbated his symptoms, it was unlikely 
that this was the only cause of his paranoid schizophrenia.  
There were multiple factors that played into the picture and 
although the veteran did have paranoid schizophrenia and 
symptoms of depression, whether or not this was a direct 
result of his time in the Navy was still a question.  The 
Axis I diagnoses were paranoid schizophrenia and depression 
not otherwise specified.  

The Board's finds that the January 2003 report from the 
private psychologist affirmatively linked the veteran's 
current psychiatric problems to his active duty service.  
Part of the opinion rests on the assumption that the veteran 
had been locked up for 30 days while on active duty which was 
when his hallucinations occurred.  While there is no 
objective evidence in the service medical records 
demonstrating that the veteran was, in fact, locked up for 30 
days, the Board notes that the January 1980 emergency 
psychiatric evaluation found the veteran to be capable of 
losing his temper and killing someone.  The veteran was not 
actually discharged until March 1980.  The Board finds it 
reasonable to believe that the veteran would have been 
confined during the interval between January 1980 and his 
discharge in March 1980 due to a potential for violence as 
noted in January 1980.  

The Board further finds that the report of the December 2003 
VA examination did not actually indicate in any way that the 
veteran's current psychiatric disability was not, at least in 
part, due to his active duty service.  The Board particularly 
notes this examiner's language that the root cause of the 
veteran's psychiatric illness being a result of his time in 
the Navy is not "100% accurate."  The Board's reading of 
this phrase is that it was more likely than not (51% or 
greater) that the mental disorder was due at least in part to 
his active duty service.  The examiner also noted that the 
veteran's isolation was unlikely the only cause of his 
paranoid schizophrenia but he still considered it a factor.  

There is no competent evidence of record which rebuts the 
private psychologist's opinion that the veteran's 
schizophrenia was not related to his active duty service.  
The report of the VA examination is equivocal at best.  
Exercising reasonable doubt in favor of the veteran, 
entitlement to service connection for schizophrenia is 
warranted.  See 38 C.F.R. § 3.102.   

As the Board is granting service connection for 
schizophrenia, there is no need to discuss compliance with VA 
duties to notify and assist found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).

ORDER

Service connection is warranted for schizophrenia.  The 
appeal is granted subject to the laws and regulations 
governing monetary awards.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


